Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 3rd of October 2022.
Claims 1, 11, and 21 were amended.
Claims 7 and 17 were cancelled. 
Claims 1-6, 8-16, and 18-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 3rd of October 2022 have been fully considered but they are not persuasive. 
With regard to the limitations of claims 1-6, 8-16, and 18-21, Applicant argues “…The claims are not directed to a judicial exception…Applicant respectfully submits that the claims are allowable under step 2A prong one and requests that the rejection under 35 U.S.C. §101 be withdrawn…”  The Examiner respectfully disagrees. As stated in the rejection, claimed subject matter is clearly directed to an abstract idea of generating repair cost based on damage incurred in an adverse incident for insurance processing. Therefore, the examiner will maintain the rejection. 
With regard to the limitations of claims 1-6, 8-16, and 18-21, Applicant argues “…Dohner appears to described the user of a trained machine learning model, but Dohner uses the model to determine cost, not damage. In Applicant’s claims, the trained machine learning algorithm determines damage. Only then is the cost determined, based on the determined damage…”  The Examiner respectfully disagrees. In Column 5, lines 10-34, it specifically states “…The image analysis service may analyze the image(s) and generate component state information…an extent of damage to the component…the image analysis service may employ machine learning (ML) techniques to analyze the image(s)…” Therefore, the examiner does not agree to applicant’s argument. The examiner has also updated the rejection below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of
obtaining a first set of images of a vehicle damaged during an adverse incident…; identifying individual parts of the damaged vehicle associated with the first set of damaged vehicle images; generate a training data set comprising historic vehicle damage information; train a machine learning model with the generated training data set; determining damage information associated with each of the identified individual parts of the damage vehicle, wherein determining the damage information associated with each of the identified individual parts of the damage vehicle comprises using the trained machine learning algorithm; obtaining repair information for repairing individual damaged parts of the damaged vehicle based on the determined damage information, wherein the obtained repair information includes costs of the repairing; and generating a repair estimate report based on the repair information associated with repairing individual damaged parts. This is an abstract idea of a certain method of organizing human activity, since it recites a “commercial or legal interactions”, namely generating repair cost based on damage incurred in an adverse incident for insurance processing.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components/processes (e.g. computing device with camera). “We conclude that claim 1 is “directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371.
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components/processes (e.g. computing device with camera) to receive/obtain /gather data/images (extra-solution activities) and perform the abstract idea mentioned above. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). The additional elements (e.g. computing device with camera) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device with camera) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Again, the insignificant extra-solution activities mentioned above were re-evaluated in step 2B. The limitations do not amount to significantly more than the abstract idea because the courts found receiving/gathering of data to be well understood, routine, and conventional activities. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). Thus again, claims were not patent eligible under 35 USC 101.
Similar arguments can be extended to independent claims 11 and 21. Furthermore, claims 11 and 21 recites additional elements “processors” and “machine readable-medium”, however for the reasons given above, this does not integrate the abstract idea into practical application or make it significantly more. 
Dependent claims 2-6, 8-10, 12-16, and 18-20 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claims 2 and 12, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further define obtaining vehicle identification information, “…obtaining vehicle identification information by processing images of vehicle identification information, wherein the vehicle identification information is associated with the damaged vehicle; extracting Vehicle Identification Number (VIN) from the captured image of the vehicle identification information; and identifying the damaged vehicle based on the extracted VIN, wherein the identifying the damaged vehicle comprises identifying a make, a model, a sub-model, a trim level, and a year of manufacture of the damaged vehicle…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 3 and 13, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further add generating instructions that guide the user as, “…generating a first set of instructions that guide the user during the image capture process of the first set of damaged vehicle images; wherein the first set of instructions is generated based on the vehicle identification information…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 4 and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. The claims recite gathering more data as “obtaining a second set of damaged vehicle images based on the identified individual parts of the damaged vehicle, wherein the second set of damaged vehicle images is captured by the computing device operated by the user…” The limitation of these claims fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claims 5 and 15, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further add generating additional instructions that guide the user as, “…generating a second set of instructions that guide the user during the image capture process of the second set of damaged vehicle images; wherein the second set of instructions is generated based on the damage information associated with each of the identified individual parts of the damage vehicle…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 6 and 16, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further describe how it is identifying individual parts of the damaged vehicle, “…wherein identifying individual parts of the damaged vehicle associated with the first set of damaged vehicle images comprises using one or more image processing techniques. …” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 8 and 20, the recited limitations of these claims merely further defined the generic computer component “computing device” as, “…wherein the computing device comprises a computer wearable device worn by the user configured to facilitate handsfree repair of the damaged vehicle.” The limitation of these claims fails to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claims fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9 and 18, the recited limitation of these claims merely further narrows the abstract idea discussed above. These claims further added “identifying an insurance carrier associated with the adverse incident based on the vehicle identification information.” The limitation of these claims fail to integrate the abstract idea into a practical application because this claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claims fails to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
These claims also added additional limitations that merely recited steps that amount to no more than insignificant extra-solution activity. The claims recite “transmitting the generated repair estimate report to the insurance carrier …” This limitation of these claims fails to integrate the abstract idea into a practical application because these steps amount to no more than merely transmitting data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claims 10 and 19, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further add generating notification upon obtaining an approval, “…further comprising generating a notification upon obtaining an approval of the transmitted repair estimate report from the insurance carrier …” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6, 8, 11-12, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dohner et al. (hereinafter “Dohner”); (US 10,510,142 B1) in view of Wells et al. (hereinafter "Wells"); (US 2018/0040039 A1).


As per Claims 1, 11, and 21: 
Dohner as shown discloses the following limitations:
obtaining a first set of images of a vehicle damaged during an adverse incident, wherein the first set of damaged vehicle images is captured by a computing device operated by a user; (See at least Fig. 3, Item 302, and related text)
identifying individual parts of the damaged vehicle associated with the first set of damaged vehicle images; (See at least Fig. 3, Items 304 and 306, and related text)
determining damage information associated with each of the identified individual parts of the damage vehicle; (See at least Fig. 3, Item 308, and related text)
obtaining repair information for repairing individual damaged parts of the damaged vehicle based on the determined damage information; and (See at least Fig. 3, Item 310, and related text)
generating a repair estimate report based on the repair information associated with repairing individual damaged parts. (See at least Fig. 3, Item 312, and related text)
However, Dohner specifically does not mention “training damage information”. But Wells discloses the following limitations:
generate a training data set comprising historic vehicle damage information; train a machine learning model with the generated training data set; (See at least paragraph 0084, “…a training set of photographs….to train and instruct the algorithm on damaged and undamaged body parts…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the damage image analysis system of Dohner the ability to train the damaged body parts as training data for machine learning as taught by Wells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 2 and 12: 
Dohner as shown discloses the following limitations:
obtaining vehicle identification information by processing images of vehicle identification information, wherein the vehicle identification information is associated with the damaged vehicle; extracting Vehicle Identification Number (VIN) from the captured image of the vehicle identification information; and identifying the damaged vehicle based on the extracted VIN, wherein the identifying the damaged vehicle comprises identifying a make, a model, a sub-model, a trim level, and a year of manufacture of the damaged vehicle. (See at least Column 6, Lines 49-64, “...vehicle identification number (VIN) of the object may be retrieved from the image(s) and compared to information describing one or more insured vehicle of the user...Make, model, year, color, and/or other descriptive information…")

As per Claims 6 and 16: 
Dohner as shown discloses the following limitations:
wherein identifying individual parts of the damaged vehicle associated with the first set of damaged vehicle images comprises using one or more image processing techniques. (See at least Column 1, Lines 54-67, “...pre-processing operation…to enable the image analysis service to determine the component state information; image sufficiency checking include checking that the at least one image has a minimum contrast level…")

As per Claims 8 and 20: 
Dohner as shown discloses the following limitations:
wherein the computing device comprises a computer wearable device worn by the user configured to facilitate handsfree repair of the damaged vehicle. (See at least Column 3, Lines 22-30, “...The image(s) may be captured by image capture component(s) (e.g., a camera)…wearable computer…")








Claims 3-5, 9-10, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dohner and Wells in further view of Nussbaum et al. (hereinafter "Nussbaum"); (US 10,699,404 B1).

As per Claims 3 and 13: 
Dohner as shown discloses the following limitations:
generating a first set of instructions that guide the user during the image capture process of the first set of damaged vehicle images; (See at least Column 7, Lines 37-42, “...If the image are insufficient with respect to contracts, number of angles, and/or other criteria, the estimation engine may instruct the application to present a message describing the insufficiency of image(s)…")
However, Dohner mentions “other criteria” but combination of Dohner and Wells specifically does not mention “vehicle identification information”. But Nussbaum discloses the following limitations:
wherein the first set of instructions is generated based on the vehicle identification information. (See at least Columns 13-14, Lines 65-29, “...a type of vehicle (e.g. body type or a make/model/year) or other information…the indication of the vehicle to model may include vehicle-specific identifying information such as a vehicle identification number (VIN)…", and see claim 1, “...based at least in part on the vehicle type, an instruction to the user to capture a plurality of data points associated with a portion of the vehicle…”)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the “vehicle identification information” of Nussbaum for the “other criteria” of Dohner. Thus, it would be obvious to substitute the known “vehicle identification information” of Douglass for the “other criteria” of Dohner because the substitution yields the predictable result of providing “…cost estimates that are more accurate, consistent, and objectively determined…” (see Dohner, Column 2, Lines 22-30).





As per Claims 4 and 14: 
Combination of Dohner and Wells discloses the limitations as shown in the rejections above.  However, combination of Dohner and Wells does not disclose the following limitation. But, Nussbaum discloses the following limitations:
obtaining a second set of damaged vehicle images based on the identified individual parts of the damaged vehicle, wherein the second set of damaged vehicle images is captured by the computing device operated by the user. (See at least Column 2, Lines 32-40, “...presenting an additional instruction to the user to capture additional data points associated with the section…")
It would have been obvious to one of ordinary skill in the art at the time of the invention to use known techniques of requesting additional images (as shown in the rejection above) as in the improvement discussed in Nussbaum. Improving the damage image analysis system of Dohner by gathering additional images through the known techniques discussed in Nussbaum, provides “…cost estimates that are more accurate, consistent, and objectively determined…” (see Dohner, Column 2, Lines 22-30).

As per Claims 5 and 15: 
Combination of Dohner and Wells discloses the limitations as shown in the rejections above.  However, combination of Dohner and Wells does not disclose the following limitation. But, Nussbaum discloses the following limitations
generating a second set of instructions that guide the user during the image capture process of the second set of damaged vehicle images; wherein the second set of instructions is generated based on the damage information associated with each of the identified individual parts of the damage vehicle. (See at least Column 13, Lines 7-30, “...Additional data capture or user annotations may be directed based upon detected damage…")
It would have been obvious to one of ordinary skill in the art at the time of the invention to use known techniques of requesting additional images based on damage (as shown in the rejection above) as in the improvement discussed in Nussbaum. Improving the damage image analysis system of Dohner by gathering additional images based on damage through the known techniques discussed in Nussbaum, provides “…cost estimates that are more accurate, consistent, and objectively determined…” (see Dohner, Column 2, Lines 22-30).

As per Claims 9 and 18: 
Dohner as shown discloses the following limitations:
further comprising identifying an insurance carrier associated with the adverse incident based on the vehicle identification information; and (See at least Column 6, Lines 55-60, “...(VIN) of the object may be retrieved from the image(s) and compared to information describing one or more insured vehicles of the user, to confirm that the vehicle is covered by a valid policy of the user…")
However, combination of Dohner and Wells specifically does not mention the following limitation. But Nussbaum discloses the following limitations:
transmitting the generated repair estimate report to the insurance carrier. (See at least Column 2, Lines 41-54, “...information associated therewith may be transmitted to a server for further processing, including use in insurance claim processing…")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the damage image analysis system of Dohner the ability to transmit the repair estimate report to the insurance carrier as taught by Nussbaum since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





As per Claims 10 and 19: 
Combination of Dohner and Wells discloses the limitations as shown in the rejections above.  However, combination of Dohner and Wells does not disclose the following limitation. But, Nussbaum further discloses the following limitations
further comprising generating a notification upon obtaining an approval of the transmitted repair estimate report from the insurance carrier. (See at least Column 27, Lines 44-49, “...At block 620…may process an insurance claim based upon the damage estimate…scheduling repairs for the vehicle…", scheduling repairs = generating a notification, also see Fig. 6, items 618 and 620, where approval happens in step 618)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the damage image analysis system of Dohner the ability to transmit notification or schedule repairs after insurance approval as taught by Nussbaum since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.












Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092. The examiner can normally be reached M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on (571)272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        10/22/2022